Citation Nr: 1729812	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-03 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2015.  A transcript is of record.  The claim was remanded by the Board in August 2015 and then denied in a December 2015 decision.  

The Veteran appealed the Board's December 2015 decision to the United States Court of Appeals for Veterans Claims (Court) and in an April 2017 Joint Motion    for Partial Remand (Joint Motion), the parties requested that the Court vacate the December 2015 Board decision that denied entitlement to service connection for a low back disability.  The Veteran did not appeal the Board's December 2015 denial of service connection for a left shoulder disability.  In an April 2017 Order, the Court granted the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted additional medical evidence directly to the Board in June 2017, which was accompanied by his request to have the case remanded to the AOJ for its review of the evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's claim with consideration      of the evidence submitted since the Board issued          its December 2015 decision.  If the benefit sought          on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate     period to respond thereto before the case is returned        to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all    claims that are remanded by the Board or by the United States Court of Appeals     for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



